Ladd, J.
*6721. Criminal law: physicians: practice without license: evidence *671Prior to having attained his majority, the accused had led a bucolic life, and thereupon entered the *672Oarson College of Psychic-Sarcology in Missouri. Three years were devoted to the study of pscychol°£7> neurology, hygiene, dietetics, biology, anatomy, diagnosis, and actual practice, Having passed a thorough examination upon all branches appertaining to the science of “Vital Healing,” he was granted a' “diploma,” and the degree of “Doctor of Vital Science” conferred upon him. Equipped with “all the rights and privileges pertaining to said degree,” he returned to his father’s house, with the benevolent design of curing “all diseases without drugs, medicines, or surgical operations.” Quite-naturally he first directed his attention to the appendix, insisting that “no part of the body is useless, but it takes all and every part to make up the perfect machine.” In the local newspapers he wrote eloquently of the wrongs perpetrated by modern surgery, and directed attention to his “own peculiar methods” of healing by “natural laws.” “When people learn,” said he, “what appendicitis really is, they will understand that the removal of the vermiform appendix by a surgical operation is a crime against nature. Then surgical operations will be abandoned .and rank thereafter as a cruel and barbarous practice — the outgrowth of ignorance and stupidity. The life forces of a human being is like an electric machine, controlled and governed by fixed and unerring laws. . . . Appendicitis as well as most every kind of disease yields very readily to the Vital Science treatment, which seeks nature’s laws and works in harmony with them. This treatment is applied by Dr. L. M. Adkins’ own peculiar methods and there are evidences of remarkable cures. Eor testimonials and other information call on or address Dr. Adkins, office 1209 Summer St. ’Phone No. 4566.”
Later on, in sympathetic exaggeration, he again undertook to turn people from the surgeon’s knife to “Vital Science Institute . ~ . . where all manner of diseases are treated successfully. . . . Surgical operations to *673remove the appendix have been a costly experiment to humanity. Not only has the sufferer been subject to the torture of the surgeon’s lmife, from which many never recover, but, should life be continued, a recent discovery of medical experts shows that eighty percent of those who survive the operation for appendicitis afterwards go hopelessly insane. This hitherto unthoughtof calamity will bring sorrow and regret to the homes of thousands of the survivors of this terrible operation. While people are suffering and dying with appendicitis, the news is being carried to. all parts of the country of the new method of treatment known as Vital Science, which cures appendicitis in almost every case. This method of treatment uses neither drugs nor surgical operations, but is in perfect harmony with nature’s laws. There is a place in this city where the Vital Science treatment is given, known as the Vital Science Institute, where all manner of diseases aie treated successfully. For further information call on or write Dr. L. M. Adkins, office 1209 Summer St. Grinnell, Iowa. ’Phone No. 4566.” He testified that he had treated several patients, and thus described his method: “Our system of treatment is by manipulation, stimulating the nerve centers so as to increase their vital force, the action of the blood and also the action of the muscles and all of the organs of the body, stimulating them up to their normal action by physical contact.” Enough has been said to indicate that the young man, even though a genius in the healing art, has both publicly professed and undertaken to heal and cure the afflicted, and, as this was without first having procured a license from the state board of medical examiners, he was rightly convicted of practicing without a license, unless the statutes relating to the practice of medicine or the acts of said board be declared in contravention of the Constitution.
*6742. Same: Constitutional law. *673Before the opening of the “Institute,” however, these statutes had been upheld as in no wise inimical to the *674fundamental law. State v. Bair, 112 Iowa, 466; State v. Heath, 125 Iowa, 585; State v. Edmunds, 127 Iowa, 333. And later were enforced in a ease somewhat like that at bar. State v. Wilhite, 132 Iowa, 226. Most of the points raised in argument aré disposed of in the recent case of State v. Miller (Iowa), 124 N. W. 167.
3. Same: medical examination The accused had some correspondence with the secretary of the state board of medical examiners, explaining to him the course he had taken in school and was furnished a blank' application to fill out and file. The secretary also warned him to quit practicing, and informed him that only graduates in recognized schools of medicine and of osteopathy were eligible for examination. What the secretary did is denounced by counsel for appellant as the arbitrary action of the board. That body, however, did not pass on appellant’s application for an examination, nor did he make any on the form provided for that purpose. Indeed, his testimony discloses that he was not proficient in all the subjects on which the state board of examiners is required to examine candidates for certificates to practice. See section 2576, Code. As noted in the several decisions above cited,- the real test applicable to all alike is that of qualification. The General Assembly has declared the subjects in which those who undertake to practice the healing art shall be proficient, and, as the subjects named have some relation thereto, and this is a legislative function, the courts will not interfere. Upon demonstrating qualification in the several subjects enumerated a certificate is issued, and armed with this evidence of qualification any method of healing may be pursued. The accused had manifested no willingness to undergo an examination such as the law exacted, and for this reason is not in a situation’to complain of the action of the board of medical examiners as an impediment to his prosecution. The judgment is affirmed.